         Case 1:20-cv-00030-SPW Document 67 Filed 02/26/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  JODIE and ANDY DRANGE,each
  individually and on behalf of other                    CV 20-30-BLG-SPW
  persons similarly situated,

                       Plaintiffs,                  ORDER STAYING MOTIONS
                                                           FOR SUMMARY
  vs.                                                     JUDGMENT AND
                                                    REQUESTING BIOEFING ON
  MOUNTAIN WEST FARM BUREAU                              ISSUE OF SUBJECT
  MUTUAL INSURANCE COMPANY                            MATTER JURISDICTION
  and DOES 1-100,

                       Defendants.


        Upon recent review ofDefendant Mountain West's Notice ofRemoval

(Doc. 1), the Court is requesting briefing on whether subject matter jurisdiction

exists to maintain the present action in federal court. Courts "have an independent

obligation to determine whether subject-matter jurisdiction exists, even in the

absence ofa challenge from any party." Arbaugh v. Y&H Corp., 546 U.S. 500,514

(2006)(citing Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574,583 (1999))."A

defendant attempting to remove a diversity case must show by a preponderance of

the evidence that the amount-in-controversy requirement is satisfied." Gibson v.

Chrysler Corp., 261 F.3d 927,933(9th Cir. 2001). That amount in controversy

must exceed $75,000, exclusive of interests and costs. 28 U.S.C. § 1332(a).


                                          1
Case 1:20-cv-00030-SPW Document 67 Filed 02/26/21 Page 2 of 3
Case 1:20-cv-00030-SPW Document 67 Filed 02/26/21 Page 3 of 3
